ICJ_140_ICERD_GEO_RUS_2008-10-15_ORD_01_NA_01_FR.txt.        OPINION DISSIDENTE COMMUNE DE M. LE JUGE
             AL-KHASAWNEH, VICE-PRÉSIDENT,
       ET DE MM. LES JUGES RANJEVA, SHI, KOROMA,
            TOMKA, BENNOUNA ET SKOTNIKOV

[Texte original français]

   1. A notre regret, nous avons dû voter contre l’ordonnance édictant
des mesures conservatoires, étant persuadés que les conditions pour
 ’indication de telles mesures, posées par l’article 41 du Statut et par la
 urisprudence de la Cour, ne sont pas remplies dans la présente affaire. Il
va sans dire que notre vote ne devrait pas être interprété comme déchar-
geant les Parties de leurs obligations, soit en vertu de la convention inter-
nationale pour l’élimination de la discrimination raciale (CIEDR), soit
plus généralement en vertu du droit international. Au contraire, nous
considérons que les Parties sont toujours tenues d’agir en pleine confor-
mité avec leurs engagements internationaux.
   2. Le pouvoir de la Cour d’indiquer des mesures conservatoires
est inhérent à sa fonction judiciaire puisqu’il lui permet de veiller, en
 onction des circonstances, à ce que l’objet même du différend qui lui
est soumis soit préservé avant qu’elle ne rende son jugement. C’est pour
cela qu’elle a toute latitude pour édicter des mesures conservatoires en
dehors même de celles figurant dans la requête du demandeur, ou d’en
décider proprio motu. Ces mesures étant obligatoires pour les deux parties
 LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil
2001, p. 506, par. 109), la Cour doit être d’autant plus vigilante dans
 ’appréciation des conditions requises pour leur indication.
   3. Dans la présente affaire, ainsi que le souligne la Cour, les droits
dont la Géorgie réclame la protection au travers des mesures conserva-
 oires « sont des droits ... dont la Géorgie prétend qu’ils ont été violés par
 a Russie » au cours de ce que la Géorgie qualifie « de troisième phase de
 ’intervention de la Russie en Ossétie du Sud et en Abkhazie » (ordon-
nance, par. 93), et qu’elle fait remonter au mois d’août 2008 (soit à partir
des 7-8 août, date de l’éclatement du conflit armé entre les deux Parties).
   Il est pour le moins curieux que la Géorgie, qui fait remonter les pré-
 endus actes de discrimination raciale qui auraient été commis par la
Russie, en violation de la CIEDR, au début de la décennie quatre-vingt-
dix, ait attendu le conflit armé, dont elle était partie prenante avec la Rus-
sie, sans compter les forces sud-ossètes, pour saisir immédiatement la
Cour d’un différend relatif à l’application de cette convention.
   4. Quoi qu’il en soit, en présence d’un recours engagé même dans de
 elles circonstances, la Cour se devait de vérifier si les conditions néces-
saires pour l’indication des mesures conservatoires étaient, en l’occur-
rence, réunies.

51

  5. La Géorgie invoque comme la base de la compétence de la Cour
’article 22 de la CIEDR, qui dispose que
     « [t]out différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente Convention qui n’aura
     pas été réglé par voie de négociation ou au moyen des procé-
     dures expressément prévues par ladite Convention sera porté, à la
     requête de toute partie au différend, devant la Cour internationale
     de Justice pour qu’elle statue à son sujet, à moins que les parties
     au différend ne conviennent d’un autre mode de règlement » (ordon-
     nance, par. 2).
  6. Il n’est pas contesté que la Géorgie et la Fédération de Russie sont
parties à ladite Convention, et sont liées par son article 22. Néanmoins,
en ce qui concerne la compétence de la Cour en vertu de l’article 22 de la
Convention, les Parties sont en désaccord sur deux points :
1) s’il existe un différend entre elles « touchant l’interprétation ou l’appli-
   cation de la présente Convention » ;
2) si la condition préalable que le différend « n’aura pas été réglé par voie
   de négociation ou au moyen des procédures expressément prévues par
   ladite Convention » a été satisfaite dans la présente affaire.
   7. Nous allons nous pencher d’abord sur le premier point qui divise
 es Parties en ce qui concerne la compétence de la Cour dans la pré-
sente affaire, c’est-à-dire l’existence d’un différend touchant l’application
de la convention internationale sur l’élimination de la discrimination
raciale.
   8. Un tel différend doit exister préalablement à la saisine de la Cour.
C’est pour cela que celle-ci devait se demander si les deux Parties se sont
opposées quant à l’interprétation ou à l’application de la Convention.
Certes, il est établi qu’une telle opposition ne s’est jamais manifestée
avant le 8 août, mais l’a-t-elle été après les 7-8 août et le déclenchement
des hostilités entre les deux pays ? En d’autres termes, les violences que
 a Géorgie impute à la Russie sont-elles susceptibles « d’entrer dans les
prévisions » de la CIEDR, pour reprendre la terminologie que la Cour
a utilisée pour rejeter la compétence prima facie dans son ordon-
nance du 2 juin 1999 sur la Licéité de l’emploi de la force (Yougoslavie
c. Belgique) (mesures conservatoires, ordonnance du 2 juin 1999,
C.I.J. Recueil 1999 (I), p. 138, par. 41) ? La Cour avait alors considéré
que « le recours ou la menace du recours à l’emploi de la force contre un
Etat ne sauraient en soi constituer un acte de génocide au sens de l’ar-
 icle II de la convention sur le génocide » (ibid., par. 40).
   9. On pourrait en dire de même dans l’affaire qui nous concerne ; les
actions armées de la Russie après le 8 août ne sauraient en elles-mêmes
constituer des actes de discrimination raciale, au sens de l’article premier
de la CIEDR, à moins qu’il ne soit prouvé qu’elles visaient la mise en
place d’une « distinction, exclusion, restriction ou préférence fondée sur la
race, la couleur, l’ascendance ou l’origine ethnique ». Or les circonstances

52

de l’affrontement armé déclenché dans la nuit du 7 au 8 août sont
 elles que cela ne pouvait être le cas. Certes, le conflit armé qui s’en est
suivi a concerné une région où existaient de sérieuses tensions ethniques
et cela pouvait entraîner des infractions au droit humanitaire, mais il est
difficile de considérer que les actions armées en elles-mêmes, qu’il s’agisse
de celles de la Russie ou de celles de la Géorgie, entrent dans les prévi-
sions de la CIEDR.
   10. D’ailleurs la majorité, ne pouvant trouver aucune preuve que
 es actes allégués par la Géorgie entraient dans les prévisions de la
CIEDR, s’est contentée de constater qu’un différend paraît exister sur
 ’interprétation et l’application de la CIEDR parce que les deux
Parties ont montré leur désaccord sur l’applicabilité des articles 2 et 5 de
 a Convention. Autrement dit, une argumentation développée à l’au-
dience devient la preuve de l’existence d’un différend entre les Par-
 ies (ordonnance, par. 112) ! Et, pour finir sur ce point, la majorité
procède par affirmation péremptoire : « les actes allégués par la Géorgie
paraissent pouvoir porter atteinte à des droits conférés par la CIEDR,
même si certains de ces actes pourraient également être couverts par
d’autres règles de droit international, notamment de droit huma-
nitaire » (ibid., par. 112).
   11. Même si l’on acceptait, arguendo, qu’un différend susceptible
d’entrer dans les prévisions de la CIEDR existait entre la Géorgie et la
Russie avant la saisine de la Cour, il faut se demander s’il s’agit d’un dif-
 érend « qui n’aura pas été réglé par voie de négociation ou au moyen des
procédures expressément prévues par ladite Convention », pour rappeler
 es termes exprès de l’article 22 de la CIEDR.
   12. En ce qui concerne les négociations, la Cour commence par sol-
 iciter le sens littéral de l’article 22, selon lequel il « ne donne pas à
penser que la tenue de négociations formelles ... ou le recours aux
procédures visées à l’article 22 constituent des conditions préalables aux-
quelles il doit être satisfait avant toute saisine de la Cour » (ibid.,
par. 114), ce qui reviendrait à dénier à cette mention tout effet utile
et toute portée juridique. La Cour en vient ensuite à admettre que les
questions relevant de la CIEDR devaient être soulevées entre les Parties
et elle invoque à ce sujet les contacts bilatéraux entre les Parties et des
représentations adressées au Conseil de sécurité (ibid., par. 115), mais
 a Géorgie n’a à aucun moment accusé la Russie de discrimination
raciale. Par conséquent, à notre avis, la substance même de la CIEDR
n’a jamais fait débat entre les Parties jusqu’au dépôt d’un recours
devant la Cour.
   13. Il est très surprenant que la Cour se soit ainsi débarrassée de cette
condition préalable à tout recours judiciaire, alors que la Géorgie elle-
même a reconnu que, même s’il existe une « obligation de négocier préa-
 ablement à la saisine de la Cour, il est évident que les parties ne sont pas
 enues de poursuivre des négociations dont tout indique qu’elles seront
vaines » (CR 2008/25, p. 19 (Crawford)). En effet, c’est bien ce qui ressort
de la jurisprudence de la Cour et de l’institution qui l’a précédée, la Cour

53

permanente de Justice internationale. Pour que la condition de négocia-
 ion préalable soit remplie, il suffit qu’elle ait été tentée et qu’il devienne
clair à un moment qu’elle n’avait aucune chance d’aboutir. En tout cas, il
est clair que, lorsque la négociation est prévue expressément par un traité,
 a Cour ne peut passer outre sans s’expliquer ; nulle part elle n’a
rejeté cette condition en constatant simplement que la question n’a
pas été réglée par négociation. L’affaire des Concessions Mavrommatis
en Palestine sera, sur ce point, reprise souvent par la jurisprudence ulté-
rieure :
        « L’objection sera réduite à sa juste valeur si l’on considère que
     l’appréciation de l’importance et des chances de réussite d’une négo-
     ciation diplomatique est essentiellement relative. Une négociation ne
     suppose pas toujours et nécessairement une série plus ou moins
     longue de notes et de dépêches ; ce peut être assez qu’une conver-
     sation ait été entamée ; cette conversation a pu être très courte :
     tel est le cas si elle a rencontré un point mort, si elle s’est heurtée
     finalement à un non possumus ou à un non volumus péremptoire
     de l’une des Parties et qu’ainsi il est apparu avec évidence que
     le différend n’est pas susceptible d’être réglé par une négociation
     diplomatique. » (Concessions Mavrommatis en Palestine, arrêt
     nº 2, 1924, C.P.J.I. série A nº 2, p. 13 ; les italiques sont dans
     l’original.)
  14. Dans l’affaire des Activités armées sur le territoire du Congo (nou-
velle requête : 2002) (République démocratique du Congo c. Rwanda), la
présente Cour a rendu une ordonnance le 10 juillet 2002 où elle rappelle
que
     « le Congo prétend par ailleurs fonder la compétence de la Cour
     sur l’article 29 de la convention sur la discrimination à l’égard des
     femmes, qui dispose :
           « Tout différend entre deux ou plusieurs Etats parties concer-
        nant l’interprétation ou l’application de la présente convention qui
        n’est pas réglé par voie de négociation est soumis à l’arbitrage, à la
        demande de l’un d’entre eux. Si, dans les six mois qui suivent la
        date de la demande d’arbitrage, les parties ne parviennent pas à se
        mettre d’accord ..., l’une quelconque d’entre elles peut soumettre
        le différend à la Cour internationale de Justice, en déposant une
        requête conformément au Statut de la Cour. » » (Mesures conser-
        vatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002, p. 246-
        247, par. 76.)
La Cour a considéré que, « à ce stade de la procédure, le Congo n’appor-
 [ait] pas la preuve que ses tentatives en vue d’entamer des négociations
ou d’engager une procédure d’arbitrage avec le Rwanda ... visaient
’application de l’article 29 de la convention » (ibid., par. 79).
   15. Ainsi il ne suffit pas qu’il y ait eu des contacts entre les Parties
 voir paragraphe 12 ci-dessus), il faut encore qu’ils aient porté sur l’objet

54

du différend, soit l’interprétation ou l’application de la convention. De
même, ce précédent ne peut être écarté en l’espèce du fait que les deux
clauses compromissoires sont différentes, dans la mesure où l’article 29
 ntercale l’arbitrage entre la négociation et la saisine de la Cour. En effet,
 orsqu’elle a rendu son arrêt le 3 février 2006 sur la compétence, la Cour
a jugé que l’article 29 posait des conditions cumulatives et qu’il « incom-
b[ait] donc à la Cour d’examiner si chacune des conditions préalables à sa
saisine ... [avait] été respectée en l’espèce » (Activités armées sur le terri-
 oire du Congo (nouvelle requête : 2002) (République démocratique du
Congo c. Rwanda), compétence de la cour et recevabilité de la requête,
arrêt, C.I.J. Recueil 2006, p. 39, par. 87).

   16. Le moins que pouvait faire la Cour dans la présente affaire, c’est
de se demander si la négociation avait été entamée et si elle était sus-
ceptible de conduire à un quelconque résultat, mais elle ne l’a pas
 ait. On comprend dès lors qu’un Etat partie à la CIEDR, soit la
Russie, trouve inacceptable d’être actionné devant la Cour sans avoir
été avisé, au préalable, des griefs de la Géorgie par référence à cette
convention.
   17. Nous venons maintenant à l’autre condition préalable, alternative,
prévue dans l’article 22 de la CIEDR, à savoir « les procédures expressé-
ment prévues par ladite Convention ».
   18. La Cour, là aussi comme pour la négociation, se contente de
constater que « ni l’une ni l’autre des Parties n’avancent que les ques-
 ions en litige ont été portées à l’attention du Comité [pour l’élimination
de la discrimination] » (article 11 de la Convention) (ordonnance,
par. 116), pour en déduire que le différend n’a pas été réglé par le
moyen des procédures prévues par la Convention. On ne peut que s’éton-
ner de cette interprétation, que ne confirment ni le sens ordinaire de
 ’article 22, ni l’objet et le but qu’il poursuit — qui est d’encourager le
maximum de pays à souscrire à la compétence de la Cour, avec l’assu-
rance que les procédures prévues par la Convention seront d’abord
sollicitées —, et pas davantage les travaux préparatoires auxquels cet
article a donné lieu au sein de la Troisième Commission de l’Assemblée
générale des Nations Unies.
   La Cour aurait pu considérer que la gravité de la situation du conflit
armé les 7-8 août ne permettait pas de recourir à ces procédures, mais ce
serait faire peu de cas de la procédure d’urgence et d’alerte rapide mise en
place par le Comité pour l’élimination de la discrimination raciale en
1993 afin de lui permettre d’intervenir avec plus d’efficacité en cas de vio-
 ation de la Convention (rapport du Comité pour l’élimination de la dis-
crimination raciale, doc A/48/18, annexe III).

   19. En conséquence, nous considérons que c’est à tort que la majorité
a estimé que la Cour a compétence prima facie, en vertu de l’article 22 de
 a CIEDR, pour connaître de cette affaire, dans la mesure où elle n’est
pas parvenue à établir l’existence d’un différend portant sur l’interpréta-

55

 ion ou l’application de ladite Convention, ni à démontrer que la condi-
 ion préalable à la saisine de la Cour a été satisfaite.
   20. Même si la compétence prima facie était établie, deux conditions
additionnelles pour l’indication des mesures conservatoires doivent
être, selon la jurisprudence de la Cour, satisfaites, à savoir l’exis-
 ence d’un risque de préjudice irréparable aux droits en question et
 ’urgence.
   21. A notre avis, nulle part l’ordonnance ne démontre l’existence d’un
quelconque risque de préjudice irréparable aux droits que la Géorgie tien-
drait de la CIEDR. La Cour se limite à une pétition de principe en décla-
rant que « les droits en cause en l’espèce ... sont de nature telle que le
préjudice qui leur serait porté pourrait être irréparable » (ordonnance,
par. 142), sans définir ni de quelle manière précise ils seraient menacés ni
 e préjudice irréparable qu’ils subiraient. La Cour semble ainsi laisser
entendre que certains droits peuvent automatiquement remplir le critère
requis de préjudice irréparable sans analyser ni les faits réels sur le terrain
ni l’effectivité des menaces contre lesdits droits. Quant aux expulsions
alléguées par la Géorgie et attribuées par elle à la Russie, elles ne peuvent
en elles-mêmes être considérées comme un préjudice irréparable, la Cour
pouvant ordonner, si elle en arrive à la phase du fond de cette affaire, le
retour des personnes concernées à leurs domiciles et l’octroi à celles-ci
de compensations appropriées. Il est d’autant plus difficile d’avancer
un préjudice irréparable aux droits invoqués que les organes appro-
priés des Nations Unies ont fait état de milliers de personnes qui
sont, depuis la cessation des hostilités, retournées dans leurs foyers
en Abkhazie et en Ossétie du Sud, et qu’il est prévu, dans le cadre
de l’accord de cessez-le-feu du 12 août 2008, l’ouverture prochaine
à Genève, le 15 octobre 2008, de négociations entre toutes les parties
 ntéressées, entre autres choses, sur le retour progressif des personnes
déplacées.
   22. Quant à l’urgence, elle n’existe tout simplement pas puisque, après
 a conclusion de l’accord de cessez-le-feu, des observateurs de l’Union
européenne sont désormais déployés pour contrôler le cessez-le-feu et le
retour des troupes des deux pays sur leurs positions d’avant le 7 août 2008,
et que les observateurs de la Mission d’observation des Nations Unies en
Géorgie ainsi que ceux de l’Organisation pour la sécurité et la coopéra-
 ion en Europe continueront leurs missions respectives en Abkhazie et en
Ossétie du Sud.
   23. Dès lors, force est de constater que non seulement la Cour n’a pas
compétence prima facie pour se prononcer au fond sur cette affaire, mais
que les conditions posées par la jurisprudence pour indiquer des mesures
conservatoires ne sont à l’évidence pas réunies.
   24. Cette faiblesse de l’ordonnance, qui n’a pas échappé complètement
à la majorité dans cette affaire, trouve un écho dans le dispositif puisqu’il
demande finalement aux deux Parties de respecter la Convention, ce
qu’elles sont tenues de faire de toutes façons avec ou sans mesures
conservatoires.

56

  25. Ainsi, bien que nous soyons d’accord avec cette conclusion évi-
dente, nous avons dû voter contre cette ordonnance de la Cour, qui n’est
pas bien fondée en droit.

                             (Signé) Awn Shawkat AL-KHASAWNEH.
                                  (Signé) Raymond RANJEVA.
                                     (Signé) SHI Jiuyong.
                                  (Signé) Abdul G. KOROMA.
                                     (Signé) Peter TOMKA.
                                 (Signé) Mohamed BENNOUNA.
                                  (Signé) Leonid SKOTNIKOV.




57

